Citation Nr: 0321130	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-17 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility to Department of Veterans' 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a VA 
Regional Office (RO).  A notice of disagreement was received 
in June 2002, a statement of the case was issued in September 
2002, and a substantive appeal was received in November 2002.


REMAND

In recent communications to the RO, the appellant has 
requested another certification from the service department 
on the basis that a war memorial located in the Philippines 
suggests that his name may appear in official records under a 
different spelling.  If there is reason to believe that 
information provided to the service department was erroneous 
(e.g., misspelled name), VA may be required to resubmit a 
request for information to the service department.  Sarmiento 
v. Brown, 7 Vet. App. 80, 82 (1994); see also Laruan v. West, 
11 Vet. App. 80, 82 (1998).  While noting that the RO has 
duly made requests for recertifications in the past, under 
the circumstances of this case where the appellant is 
alleging a different spelling, the Board believes that 
another request to the service department is necessary to 
comply with the above-cited judicial holdings. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
appellant of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002).



2.  An appropriate request should be made 
to the service department to ascertain if 
the appellant had recognized service 
under any of the following names:
-	Dancpas, Totoa
-	Dangpas, Totoa 
-	Dancpas, Totoay 

3.  After receiving a response from the 
service department, the RO should review 
the claims file and determine if the 
appellant's claim has been reopened.  
Unless the benefit sought is granted, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument in connection with the matters remanded by the 
Board. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



